                                                            May 20, 2020
BY ECF
Hon. Raymond J. Dearie
United States District Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Lelchook, et al. v. Société Générale de Banque au Liban S.A.L.,
               19-cv-00033 (E.D.N.Y.)

Dear Judge Dearie:
        We represent the plaintiffs in the above-referenced action. Pursuant to the operative
briefing schedule endorsed by the Court on May 5, 2020, plaintiffs’ opposition to the motion to
dismiss filed by defendant Société Générale de Banque au Liban S.A.L. (“SGBL”) is currently due
today, May 20, 2020, and SGBL’s reply in further support of its motion is due on July 3, 2020.
        While we had been intending to submit our papers today, my colleague who has been
drafting the papers from home unfortunately had a computer problem and lost a large part of the
brief. As a result the plaintiffs respectfully seek a further enlargement of time until Friday May 22,
2020, to file their opposition to SGBL’s motion to dismiss.
        Counsel for defendant SGBL, Michael Sullivan, Esq., has consented to the enlargement
sought by plaintiffs, and has requested an equivalent extension until July 7, 2020, for SGBL’s
reply, to which plaintiffs consent.
       Thus, under the modified schedule agreed to by the parties, which they jointly request that
the Court endorse, the remaining briefing on the motion to dismiss would be as follows: Plaintiffs’
opposition to SGBL’s motion will be filed on or before May 22, 2020; and SGBL’s reply in further
support of its motion will be filed on or before July 7, 2020.
       We thank the court for its consideration.
                                                      Respectfully,


                                                      Robert J. Tolchin

Cc: All counsel of record by ECF
